                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF LOUISIANA
                                LAKE CHARLES DIVISION


MARK HANNA #132872                                     CASE NO. 2:20-CV-01502 SEC P

VERSUS                                                 JUDGE TERRY A. DOUGHTY

USA                                                    MAGISTRATE JUDGE KAY

                                          JUDGMENT

       The Report and Recommendation of the Magistrate Judge having been considered,

together with the written objections thereto filed with this Court, and, after a de novo review of

the record, finding that the Magistrate Judge's Report and Recommendation is correct and that

judgment as recommended therein is warranted,

       IT IS ORDERED, ADJUDGED, AND DECREED that Plaintiff’s claims are

DISMISSED for lack of subject matter jurisdiction.

       MONROE, LOUISIANA, this 23rd day of June 2021.




                                                                 Terry A. Doughty
                                                            United States District Judge
